The only material question presented on the present appeal is, whether there had been a compliance with the requirement of the second section of chapter 482 of the Laws of 1862, entitled "An act to provide for the collection of demands against ships and vessels," for the continuance of the plaintiff's debt, as asubsisting lien on the vessel seized under the warrant of attachment issued under the act, at the time of exhibiting the same as provided therein.
The decision of it depends on the construction and meaning of the section, which is in the following terms, viz.: "Such debt shall cease to be a lien at the expiration of six months after the said debt was contracted, unless at the time when said six months shall expire such ship or vessel shall be absent from the port at which such debt was contracted, in which case the said lien shall continue until the expiration of ten days after such ship or vessel shall next return to said port; and in all cases such debt shall cease to be a lien upon such ship or vessel, whenever such ship or vessel shall leave the port at which such debt was contracted, unless the person having such lien shall, within twelve days after such departure, cause to be drawn up and filed specifications of such lien, which may consist either of a bill of particulars of the demand, or a copy of any written contract under which the work may be done, with a statement of the amount claimed to be due from such vessel, the correctness of which shall be sworn to by such person, his legal representative, agent or assign." "Such specification" is required by the third section of the *Page 533 
act "to be filed in the office of the clerk of the county in which such debt shall have been contracted, except that when such debt shall have been contracted in either of the counties of New York, Kings or Queens, such specification shall be filed in the office of the clerk of the city and county of New York."
It is conceded that no specification of such lien, in any form whatever, was filed after the vessel left the port of New York, at which the debt was contracted; but it is claimed that a specification, which had been filed in the office of the clerk of the city and county of New York, before such departure, conformable in its terms to those specified in that section, was a sufficient and full compliance with its provisions. The courts below held otherwise, and we think correctly. It appears to us clear that the lien, existing under the act on a vessel ceases, if and whenever she leaves the port at which the debt creating it is contracted, after the expiration of twelve days subsequent to such departure, unless during the time such specification is filed. The language of the requirement in the section is, that, on the occurrence of such a contingency or event, the person having the lien "shall, within twelve days after such departure, cause to be drawn up and filed specifications of such lien" as therein specifically set forth. It contemplates future action to be taken by or on behalf of the party claiming the lien, the effect of which is to declare, by a public notice filed in a designated office, the nature and extent of the debt for which the lien is claimed, the correctness of which claim is to be sworn to by the party making it, his legal representative, or assigns. The evident intent or object of such requirement was to show a subsisting indebtedness at the time of the departure, and that it was unsatisfied when such verification thereof as above required was to be made, for the purpose, among other things, of enabling any person owning or interested in the vessel to have the lien on her discharged upon giving a bond and taking the proceedings for such discharge under the twenty-eighth and subsequent sections of the act. There may have been a sufficient reason, in the opinion of the legislature, for requiring such a specification of a debt or claim, duly verified, to be *Page 534 
filed after the vessel left port where it arose, although it was not deemed necessary to file any while she remained at the place where the debt was contracted. It may be conceded, as claimed by the appellant's counsel, that the object of the requirement of filing the specification of lien was notice, and that such object is effected by filing it "whether before or after the vessel's departure, provided the limit of the filing is the twelfth day after the departure;" but the concession does not show, or tend to show, that a notice filed before such departure is the notice contemplated by the law, or is a compliance with the requirement thereof, declaring that it should be filed after such occurrence for the purpose of continuing the lien. Assuming, as stated by the counsel, that "the specification of the lien in question, filed in March, 1866 (the vessel departing soon after), is a lien filed within twelve daysafter the vessel's departure," it is only on the assumption that such a document once filed in a public office continues on file thereafter, unless removed or taken from the files by lawful authority; but it by no means follows that it is a filing within the meaning of a provision requiring that a party, having a lien at the time of such departure, shall, within twelve days thereafter, "cause to be drawn up and filed specifications of such lien." There is no direction for the filing of notice of lien while the vessel is in port, or any provision to that effect. It is, therefore, ineffectual for any purpose required or recognized by the law, and although the facts stated in the specification in question may have been true at the time it was verified and filed, the debt therein referred to may, nevertheless, have been wholly or in part satisfied at the time the vessel left, or within twelve days thereafter. It is certain that the specification when made could not relate or refer to a state of things or facts as they should subsequently exist, and there is no color from any matter contained in the statute for the statement or point, that "the true construction of the clause in question is that the lien must be filed within a time after the creation of it (by doing the work), limited by the twelfth day after the vessel's departure." What has already been said *Page 535 
shows that the statute requires the verification and filing of the specification to be made after that event has occurred, and that no efficacy can be given to one previously verified and filed. A party claiming the special benefits conferred on creditors by the act must comply with the requirements prescribed thereby to give them these advantages and rights, and we find nothing in its language or in its spirit authorizing the conclusion that the plaintiff's lien continued when he exhibited his claim on procuring the warrant of attachment, which was subsequently discharged by the execution of the bond on which this action was founded. His claim or demand, therefore, was not one for which the defendants became liable. The inconvenience and confusion suggested by the counsel, that may result from the construction given to the statute by the courts below and approved by us, are matters proper for the consideration of the legislature, and may be relieved by that department of government, but do not authorize an unwarranted meaning to be given by the courts to its terms.
There was some evidence offered on behalf of the plaintiff, which, it is insisted, the judge on the trial improperly excluded. Assuming that the defendant Abbott (as it was proposed to show) had admitted to the plaintiff "that he had the money in his hands to pay the bill, and that it was correct," the proof was wholly immaterial. There was no question made on the trial as to the existence of the debt or its amount. The point in dispute was, as above stated, whether it continued to be a lien at the time of issuing the warrant of attachment, and the admission of the debt did not constitute an "estoppel" on that subject, or tend to establish it.
The plaintiff, in testifying as to the time when the vessel returned, wished to refer to memoranda made by himself on the morning of his examination, which he said would refresh his memory. This was excluded, and properly. It was not claimed that he could not speak with sufficient certainty without reference thereto, and the circumstances stated in relation to the occasion of making it, did not bring the question within the rule as declared either in Guy v. Mead (22 N.Y., 462), *Page 536 
or Marcly v. Shults (29 id., 346). His testimony, moreover, in fact showed that he had sufficient recollection of the time of such return to testify in relation to it, and he proved that he procured the attachment to be issued on the eighth day after she returned. The refusal to permit a reference to such memoranda, even if erroneous, was entirely harmless, and did not prejudice the plaintiff. It is, therefore, no ground for reversing the judgment appealed from. It follows from the view above expressed, that the judgment should be affirmed with costs.